tax_exempt_and_government_entities_division department of the treasury qq internal_revenue_service washington d c feb ’ cee e ‘ al uniform issue list legend eee ee sees eeeeeeeeeneeneeaes taxpayer a cccceceec eee ee eeee ees financial_institution n dear this is in response to a letter dated date as supplemented by correspondence dated october and date and january and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code you submitted the following facts and representations under penalties of perjury in support of your request taxpayer a age represents that he received a distribution from ira x totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a misunderstanding with financial_institution n and taxpayer a’s medical_condition which led to amount being placed into a non-ira account taxpayer a represents that amount has not been used for any other purpose taxpayer a maintained ira x with financial_institution n anticipating the need to begin taking minimum distributions from ira x taxpayer a telephoned financial_institution n and discussed various distribution options taxpayer a represents that his intention was to open a non-ira money market account that would receive his minimum distributions from ira x the representative from financial_institution n completed the necessary paperwork and mailed the paperwork to taxpayer a for his signature in for the past three years taxpayer a has had a tumor in his ear which causes severe ringing vertigo and hearing loss taxpayer a is also being treated for glaucoma as a result of these medical conditions and relying on his telephone conversations with the representative of financial_institution n taxpayer a signed and returned the form opening the new account and distribution form for ira x taxpayer a represents that he was not aware that the distribution form for ira x provided for a total_distribution on representing a total_distribution was transferred from ira x to non-ira account y at financial_institution n while preparing his income_tax returns on amount after the expiration of the 60-day period taxpayer a discovered that all of the assets of ira x amount had been shifted into a non-ira account with financial_institution n rather than his minimum distribution for immediately contacted the representative from financial_institution n who suggested he submit a request for a waiver taxpayera based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement under sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by his ongoing medical_condition and a miscommunication with a representative of financial_institution n concerning his minimum withdrawals from ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours cobte a wed carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
